Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles E. McManus, III, appeals the district court’s order dismissing his complaint in which he challenged Defendant’s termination of his enrollment in one of its Medicare plans. We have reviewed the *762record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McManus v. Kaiser Found. Health Plan of the Mid-Atl. States, Inc., No. 1:13-cv-02244-RDB, 2014 WL 794566 (D.Md. Feb. 26, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.